Citation Nr: 0908522	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-39 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1956 to September 1959, from September 1959 to July 
1962, and from September 1962 to January 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In May 2008, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

In a rating decision in August 2008, the RO granted service 
connection for a skin condition and assigned a noncompensable 
disability rating effective August 2008.  After the Veteran 
was notified of the rating decision and of his appellate 
rights, he did not initiate an appeal of the rating for the 
skin condition. 


FINDING OF FACT

Asthma is not currently shown.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).  




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2003, in July 2003, and in January 
2008.  The Veteran was notified of the type of evidence 
needed to substantiate the claim of service connection for 
asthma, namely, evidence of current disability; evidence of 
an injury or disease or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the provisions for the effective date of the 
claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the procedural defect was cured as 
after the RO provided content-complying VCAA notice, the 
claim was readjudicated as evidenced by the statement of the 
case, dated in September 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records and post-service medical records.  The 
Veteran was also afforded a VA examination in May 2004.  As 
the Veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d)

Analysis

While the service treatment records document several 
instances of upper respiratory distress, the symptoms were 
attributed to diagnoses other than asthma.  On the basis of 
the service treatment records, asthma was not affirmatively 
shown to be present during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

After service, although in statements in support of his claim 
the Veteran and his wife have described the Veteran's 
symptoms of wheezing since service as suggestive of asthma, 
on VA respiratory examination in May 2004, the examiner did 
not find evidence of asthma.  And the post-service medical 
records do not contain any complaint, finding, history, 
treatment, or diagnosis of asthma.


As for the Veteran's and lay statements, asthma is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where, as here, there is a question of a medical diagnosis, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.  As a lay person, the Veteran is not qualified 
through education, training, and expertise to offer a medical 
diagnosis. 

For these reasons, the Board rejects the Veteran's and lay 
statements as competent evidence to substantiate the claim.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran experiences breathing 
difficulties to include wheezing the Veteran is already 
service-connected for chronic obstructive pulmonary disease.

In the absence of proof of a current disability attributable 
to asthma, there is no valid claim of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 






As the Board may consider only independent, competent medical 
evidence to support its finding on a question of a medical 
diagnosis, not capable of lay observation, and as there is no 
such evidence, the preponderance of the evidence is against 
the claim for the reasons articulated, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 


ORDER

Service connection for asthma is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


